Citation Nr: 0308503	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June and July 1999 RO decisions, which denied 
service connection for hearing loss.  

In October 2002, the veteran appeared at the RO and testified 
at a videoconference hearing conducted by the undersigned 
Veterans Law Judge, who has been designated to make the final 
disposition of this proceeding for VA.  

In January 2003, the Board undertook additional development 
on the veteran's claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

In a March 2003 letter, the Board provided notice of the 
development and afforded the veteran an opportunity to 
respond.  The Board now proceeds to address the issue on 
appellate review.  



FINDING OF FACT

The veteran currently is shown to have a bilateral hearing 
loss that is likely related to his exposure to noise during 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by a bilateral hearing 
loss is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Navy from February 
1944 to May 1946.  Service department records indicate that 
he served aboard LST 344 and LST 175, as a fireman.  The 
service medical records show that his hearing was normal 
(15/15 for spoken and whispered voice) at the time of a May 
1946 discharge physical examination.  

The medical records from SNET Co., dated from 1975 to 1979, 
and Beltone, dated in 1993 and 1999, show that the veteran 
underwent hearing tests and had bilateral hearing loss.  In 
March 1999, he was issued hearing aids.  In the record from 
SNET, in response to an inquiry about exposure to high levels 
of noise (work, hobby, military), the veteran indicated that 
he worked in an engine room for two years while in the Navy.  

In June and July 1999 decisions, the RO denied service 
connection for hearing loss, on the basis that the veteran 
had not presented a well-grounded claim.  

On a VA Form 21-526, Veteran's Application for Compensation, 
the veteran indicated that he had hearing loss that was due 
to his exposure to main engine noise on two different ships 
(LST 344 and LST 175) upon which he served in the military.  
He noted that he was not issued any ear plugs during that 
time.  

In February 2000, the RO received a letter of a former 
shipmate of the veteran during service.  The shipmate 
indicated that he served with the veteran in the engine rooms 
of LST 344 and LST 175 and was never issued earplugs.  He 
indicated that he, too, had considerable hearing loss, which 
he attributed to his period of service in the engine rooms.  

At hearings in September 2000 and October 2002, the veteran 
testified that, during service, he worked in the ship's 
engine room as a fireman, although he was originally brought 
on board to man the gun stations.  He related that the engine 
rooms were noisy and that he was not afforded any ear 
protection.  He said that he initially noticed hearing loss 
in 1947.  He said that his post-service employment consisted 
of working in truck repair for 6 months and then a phone 
company beginning in 1947 until his retirement in 1982 or 
1983.  He stated that his duties with the phone company did 
not involve exposure to noise.  

In support of his claim, he submitted documents showing that 
he was awarded the Combat Action Ribbon (belatedly, in August 
2000), and ship logs and remarks showing that he served 
aboard LST 344 beginning in May 1944 and participated in the 
initial assault of the invasion of France.  (The ship records 
also reference the name of the shipmate who sent the letter 
in support of the veteran's appeal.)  

On an April 2003 VA examination, the veteran reported 
bilateral hearing loss and indicated a history of exposure to 
engine room noise while in the Navy (he stated that he was 
not provided ear protection at that time).  He also denied 
occupational noise exposure following service.  

The audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  10, 20, 55, 85 and 90, for an average of 63, in 
the right ear; and 10, 15, 55, 85 and 90, for an average of 
61, in the left ear.  

His speech recognition scores were 94 percent in both ears.  
The examiner interpreted the audiology results as indicating 
right ear hearing within normal limits through 1,000 Hertz 
followed by a mild to profound sensorineural hearing loss, 
and left ear hearing within normal limits through 1,500 Hertz 
followed by a moderate to profound sensorineural hearing 
loss.  

The VA examiner opined that it was at least as likely as not 
that the veteran's hearing loss was the result of noise 
exposure while in the military, given no other history of 
noise exposure reported by the veteran.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in June 1999, July 1999, and February 
2000), Statement of the Case (in March 2000), Supplemental 
Statement of the Case (in May 2001), and in a letter in March 
2001, the RO has notified him of the evidence needed to 
substantiate his claim.  Further, in the March 2001 letter, 
the RO informed the veteran of what information or evidence 
was needed from him and what the VA would do to assist him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from private 
medical providers).  The RO has also sought and obtained an 
examination in April 2003, regarding the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a Hearing Officer 
in September 2000 and before the undersigned Veterans Law 
Judge sitting in Washington, D.C., in October 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the records show that, during service, the 
veteran was exposed to noise in the engine rooms of the ships 
he served aboard.  After service, his employment did not 
involve exposure to high levels of noise.  Private records 
beginning in 1975 show hearing loss in both ears.  

An April 2003 VA examination report shows that he currently 
has a bilateral hearing disability under the standards of 38 
C.F.R. § 3.385.  Moreover, the VA examiner opined that it was 
at least as likely as not that the veteran's hearing loss was 
the result of noise exposure while in the military.

After a careful review of the record, the Board finds that, 
as a whole, the veteran currently has bilateral hearing loss 
that had its clinical onset during active service with 
exposure to noise.  Thus, the veteran's claim of service 
connection for bilateral hearing loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

